Citation Nr: 0008979	
Decision Date: 04/04/00    Archive Date: 04/11/00

DOCKET NO.  96-12 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome secondary to service-connected chronic bronchitis.

2.  Entitlement to service connection for hypertension 
secondary to service-connected chronic bronchitis.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel



INTRODUCTION

The veteran had active service from March 1957 to March 1959.

This matter arises before the Board of Veterans' Appeals 
(Board) from a September 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the veteran's claims for entitlement to service 
connection for chronic fatigue syndrome and hypertension were 
not well grounded.


FINDINGS OF FACT

1.  Medical evidence of a nexus between the veteran's chronic 
fatigue syndrome and his period of service has not been 
submitted.

2.  Medical evidence of a nexus between the veteran's 
hypertension and his period of service has not been 
submitted.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for chronic fatigue syndrome is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for hypertension is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Included in the veteran's service medical records is an 
enlistment examination dated in January 1957 that is silent 
for any pertinent findings.  An examination at discharge 
conducted in March 1959 is devoid of any relevant notations, 
complaints, or clinical findings.

In the report from VA examination conducted in June 1977, the 
veteran's blood pressure reading was 120/78.  

In a rating decision dated in August 1977, the RO granted 
service connection for chronic bronchitis and assigned a zero 
percent evaluation effective from March 1977.

A copy of an article from the Arkansas Gazette dated in 
October 1988 is of record that relates to a medical leave of 
absence due to the veteran's bronchitis.

In VA outpatient records that extend from March 1992 to 
September 1993, the veteran was treated for his chronic 
bronchitis and primarily other unrelated disabilities.  In a 
clinical record dated in August 1992, the examiner noted a 
blood pressure reading of 135/105 and indicated that the 
veteran's blood pressure was "very high."  In a clinical 
record dated in September 1993, the examiner noted that the 
veteran was taking medication for control of his blood 
pressure and that he had a history of fatigue.  

VA examination dated in October 1993 relates to 
symptomatology associated with the veteran's chronic 
bronchitis and reveals nothing as to the veteran's blood 
pressure or chronic fatigue syndrome.

VA outpatient records dated in 1994 to 1995 contain 
complaints of chronic fatigue and disclose ongoing medication 
for high blood pressure.
In a recitation of the veteran's past medical history during 
VA examination dated in November 1994, the examiner noted 
that the veteran's chronic fatigue was due to depression and 
other chronic problems.  Included in the diagnoses rendered 
at that time is hypertensive vascular disease, treated.  VA 
outpatient record dated in January 1995 discloses that the 
veteran's hypertension is under control.  Other than 
indicating a diagnosis of hypertension, VA report for 
hospitalization in March to April 1995 does not relate to the 
veteran's current claims.  

The veteran's wife provided a statement dated in June 1995 is 
of record in which she states that the veteran is unable to 
perform even the smallest tasks without getting exhausted.  

VA examination dated in August 1996 reveals complaints of 
generalized fatigue and a blood pressure reading of 130/70.  
VA examination dated in February 1997 discloses that the 
veteran developed hypertension 10 years earlier and that it 
was being sustained by medication.  Also, the veteran 
reported chronic fatigue.  The examiner noted that his 
accounts for the veteran's chronic fatigue multiple chronic 
illnesses.

In a recitation of the veteran's history during an 
examination dated in October 1997, the examiner noted that 
the veteran was first told of elevated blood pressure in 
1992.  The impression rendered was essential hypertension, 
mild.  In November 1997, the veteran underwent another VA 
examination related to hypertension.  The examiner noted the 
veteran's diagnosis of hypertension and stated that it is not 
related to the veteran's service-connected bronchitis.  

In June 1998, the veteran canceled his request for a hearing 
before a Member of the Board.  

Analysis

This veteran maintains that his chronic fatigue syndrome and 
hypertension relate to his period of service.  A veteran is 
entitled to service connection for disability resulting from 
disease or injury coincident with active service, or if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.306(a) 
(1999).

Service connection may also be allowed on a presumptive basis 
for some disabilities, such as hypertension, if this 
disability becomes manifest to a compensable degree within 
one year after the veteran's separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (1999).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).

Service connection may also be granted for a disability, 
which is proximately due to, or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (1999).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, and hereinafter referred to as Court) requires that 
in order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence.)  Caluza v. Brown, 7 Vet. App. 
498 (1995); see also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997), aff'd sub nom. Epps v. Brown, 9 Vet. App. 341 (1996).

The Court has further held that the second and third elements 
of a well grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) by (a) evidence that a 
condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

In this case, the veteran has failed to establish a well 
grounded claim both as to his chronic fatigue syndrome and 
hypertension.  Overall, the veteran has not presented 
competent evidence of a medical nexus between his 
disabilities and his period of service.  This veteran 
contends that his chronic fatigue syndrome and hypertension 
are related to his service-connected chronic bronchitis.  
However, the clinical data of record do not substantiate such 
assertions.  

Primarily, the veteran's service medical records are silent 
as to any notations, complaints, or medical findings of 
chronic fatigue or hypertension, as noted above.  As to his 
complaints of chronic fatigue, the veteran also has not 
provided competent clinical evidence that any post-service 
chronic fatigue syndrome is coincident with his period of 
service.  As stated above, mention of the veteran's problems 
with chronic fatigue first appears in the record in 1994, 35 
years after the veteran separated from service.  In the 
intervening period between separation from service and the 
1994 clinical records, there are no complaints, symptoms, or 
notations of treatment related to such disability.  Thus, in 
this respect, the veteran has failed to establish a well 
grounded claim.  Id.  

Moreover, during VA examination dated in August 1996, the 
examiner noted that the veteran's complaints of chronic 
fatigue related to his multiple disorders.  Although the 
veteran does have service-connected chronic bronchitis, there 
is no clinical data or medical opinion to suggest or that 
tend to suggest the existence of a medical nexus between the 
veteran's post-service chronic fatigue syndrome and his 
period of service.  Therefore, the veteran fails to establish 
a well grounded claim in this respect as well.  
With respect to the veteran's claim of entitlement to service 
connection for hypertension, the first indication of such 
disability appears in VA record dated in August 1992 at which 
time the examiner noted that the veteran's blood pressure was 
"very high."  That record dates 33 years after the 
veteran's separation from service.  Thus, in this regard, 
there is no competent evidence of record to support that the 
veteran's current hypertension is coincident with his period 
of service.  Therefore, in light of the absence of such 
evidence, the veteran fails to establish a well grounded 
claim.  Caluza at 506.

Moreover, and most significantly, during the November 1997 VA 
examination, the examiner observed that the veteran's 
hypertension was not due to his service-connected chronic 
bronchitis.  In light of such opinion, the veteran fails to 
establish the required medical nexus between his post-service 
hypertension and his period of service.  Id.  Therefore, he 
has not established a well grounded claim.  Id.

The Board notes that if the issue is one that involves 
medical etiology (such as the nexus between current 
disability and an inservice injury or disease), medical 
diagnosis, or medical causation, the veteran must offer 
competent medical evidence sufficient to support a plausible 
claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In 
this case, the veteran has not submitted such information.  
Moreover, the veteran has not demonstrated that he is skilled 
or qualified so as to render a medical opinion competent.  
Thus, his assertions as to the relationship between his post-
service disabilities and his period of service fall short of 
competent medical opinions so as to well ground his service 
connection claims.  

Essentially, the veteran is not entitled to service 
connection for his chronic fatigue syndrome or hypertension 
neither on a direct, presumptive, or secondary basis.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.306(a); 38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309; 38 C.F.R. 
§ 3.310(a).  Overall, the medical evidence of record does not 
support that post-service chronic fatigue syndrome and 
hypertension were incurred during service or are secondary to 
his service-connected chronic bronchitis.  Therefore, in this 
case, in view of the veteran's failure to submit competent 
evidence that satisfies the aforementioned requirements, the 
Board must conclude that the claim is not well grounded and, 
therefore, must be denied.  Edenfield v. Brown, 8 Vet. App. 
384, 390 (1995).


ORDER

Entitlement to service connection for chronic fatigue 
syndrome secondary to chronic bronchitis is denied.

Entitlement to service connection for hypertension is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

